 



Exhibit 10.2
HUMAN GENOME SCIENCES, INC.
SECOND AMENDED AND RESTATED KEY EXECUTIVE SEVERANCE PLAN
I. Preamble and Statement of Purpose.
     The purpose of this Plan is to assure Human Genome Sciences, Inc. (“Human
Genome”) and its subsidiaries (Human Genome, together with its subsidiaries, the
“Corporation”) of the continued dedication, loyalty, and service of, and the
availability of objective advice and counsel from, key employees of the
Corporation notwithstanding the possibility, threat or occurrence of a bid or
other action to take over control of the Corporation.
     In the event Human Genome receives any proposals from a third party
concerning a possible business combination with Human Genome, or acquisition of
Human Genome’s equity securities or a substantial portion of its assets, the
Board of Directors of Human Genome (the “Board”) believes that it would be
imperative that the Board, the Corporation and its senior management be able to
rely on the Corporation’s key employees to continue in their positions and be
available for advice, if requested, without concern that those individuals might
be distracted by the personal uncertainties and risks created by such a
proposal, or be influenced to consider other employment opportunities or
prospects because of such uncertainties or risks.
     Should Human Genome receive any such proposals, in addition to their
regular duties, such key employees, in light of their experience and knowledge
gained within that portion of the business in which they are principally
engaged, may be called upon to assist in the assessment of proposals, advise
senior management and the Board as to whether such proposals would be in the
best interest of Human Genome and its shareholders, and take such other actions
as the Board might determine to be appropriate.
II. Eligible Executives.
     The following individuals are eligible to participate in this Plan: (i) the
Chief Executive Officer and the President of Human Genome, and (ii) those key
employees of the Corporation who are from time to time designated by the
Compensation Committee of the Board (the “Compensation Committee”) as eligible
to participate in this Plan.
     Each eligible employee shall become a Participant in the Plan upon his or
her execution of a letter agreement in the form, or substantially in the form,
of Exhibit A, attached to and

 



--------------------------------------------------------------------------------



 



incorporated in this Plan (the “Letter Agreement”). The executed Letter
Agreement shall constitute the Participant’s agreement to the terms and
conditions of participation in this Plan and shall set forth the amount of the
Lump Sum Cash Payment under Section 3.2.2, the length of the Coverage Period for
welfare benefit continuation under Section 3.2.3, and such other terms and
conditions as the Compensation Committee may determine applicable to the
Participant.
     A Participant who is no longer employed by the Corporation shall cease to
be a Participant in the Plan, unless the Participant’s employment ceases
(i) within eighteen (18) months after the Effective Date (as defined in
Section 3.1.3) or (ii) during any period of time when the Board has knowledge
that any third person has taken steps reasonably calculated to effect a Change
of Control (as defined in Section 3.1.2) until, in the opinion of the Board, the
third party has abandoned or terminated its efforts to effect a Change of
Control. Any decision by the Board that, in its opinion, a third party has or
has not taken steps reasonably calculated to effect a Change of Control, or
that, in its opinion, the third person has abandoned or terminated its efforts
to effect a Change of Control, shall be conclusive and binding on the
Participants.
III. Plan Provisions.
3.1 Definitions. The following terms, as used in this Plan with capitalized
first letters, shall have the meanings as provided in this Section 3.1:
     3.1.1. “Cause”. “Cause” means (i) the Participant’s willful and continued
failure substantially to perform the duties of his or her position (other than
as a result of disability, as defined in Section 72(m)(7) of the Internal
Revenue Code of 1986, as amended (the “Code”), or as a result of termination by
the Participant for Good Reason) after written notice to the Participant by the
Board specifying such failure, provided that such “Cause” shall have been found
by a majority vote of the Board after at least ten (10) days’ written notice to
the Participant specifying the failure on the part of the Participant and after
an opportunity for the Participant to be heard at a meeting of the Board;
(ii) any willful act or omission by the Participant constituting dishonesty,
fraud or other malfeasance, and any act or omission by the Participant
constituting immoral conduct, which in any such case is injurious to the
financial condition or business reputation of the Corporation; or (iii) the
Participant’s indictment of a felony under the laws of the United States or any
state thereof or any other jurisdiction in which the Corporation conducts
business. For purposes of this definition, no act or failure to act shall be
deemed “willful” unless effected by the Participant not in good faith and
without a reasonable belief that such action or failure to act was in or not
opposed to the best interests of the Corporation.

- 2 -



--------------------------------------------------------------------------------



 



     3.1.2. “Change of Control”. “Change of Control” means the earliest to occur
of any of the following events, construed in accordance with Code section 409A:
     (i) Any one person or more than one person acting as a group acquires, or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or group, beneficial ownership of more than
fifty percent (50%) of the total voting power of Human Genome’s then outstanding
voting securities;
     (ii) A majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed or
approved by a majority of the members of the Board who were members of the Board
prior to the initiation of the replacement; or
     (iii) Any one person or more than one person acting as a group acquires, or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or group, assets of Human Genome that have a
total gross fair market value of fifty percent (50%) or more of the total gross
fair market value of all of the assets of Human Genome immediately prior to the
initiation of the acquisition.
     3.1.3. “Effective Date”. “Effective Date” means the date on which a Change
of Control occurs. In the event of a Change of Control occurring within eighteen
(18) months after a prior Change of Control, “Effective Date” shall mean, for a
Participant whose employment terminates prior to the subsequent Change of
Control, the date on which the prior Change of Control occurs, and for all other
Participants, the date on which the subsequent Change of Control occurs.
Notwithstanding anything in this Plan to the contrary, if a Participant’s
employment with the Corporation had terminated prior to the date on which the
Change of Control occurred, and if it is reasonably demonstrated by the
Participant to the Board that such termination of employment either was at the
request of a third party who had taken steps reasonably calculated to effect the
Change of Control or otherwise arose in connection with or in anticipation of
the Change of Control, then, for all purposes of this Plan, “Effective Date”
shall mean, with respect to such Participant only, the date immediately prior to
the date of such termination of employment.
     3.1.4. “Good Reason”. “Good Reason” means, without the Participant’s
consent, (i) removal from, or failure to be reappointed or reelected to, the
Participant’s principal positions immediately prior to the Change of Control
(other than as a result of a promotion); (ii) a material diminution in the
Participant’s title, position, duties or responsibilities, or the assignment to
the Participant of duties that are inconsistent, in a material respect, with the
scope of duties and

- 3 -



--------------------------------------------------------------------------------



 



responsibilities associated with the Participant’s position immediately prior to
the Change of Control; (iii) a material reduction in the Participant’s base
compensation, as in effect immediately preceding the Effective Date, or target
bonus opportunity; (iv) relocation of the Participant’s principal workplace to a
location which is more than fifty (50) miles from the Participant’s principal
workplace on the Effective Date; or (v) any material failure by Human Genome to
comply with and satisfy the requirements of Section 3.5.6, provided that the
successor shall have received at least ten (10) days’ prior written notice from
Human Genome or the Participant of the requirements of Section 3.5.6, and shall
have failed to remedy such material failure within thirty (30) days after
receipt of such notice. For purposes of clauses (i), (ii) or (iii) of the
preceding sentence, an isolated and inadvertent action not taken in bad faith
and which is remedied by Human Genome promptly after receipt of notice thereof
given by the Participant shall be excluded. For purposes of clause (ii), no
material diminution of title, position, duties or responsibilities shall be
deemed to occur solely because Human Genome becomes a subsidiary of another
corporation or change in the reporting hierarchy incident thereto. For the
purposes of clauses (i), (ii), (iii), and (iv), Good Reason shall not exist
unless the Participant notifies the Corporation of the existence of the
condition specified under the applicable clause no later than ninety (90) days
after the initial existence of any such condition, and the Corporation fails to
remedy such condition within thirty (30) days after receipt of such notice.
Notwithstanding the foregoing, Good Reason shall not exist unless the
termination of employment occurs no later than two years following the initial
existence of any of the conditions provided under this Section 3.1.4.
3.2 Benefits.
     3.2.1. Triggering Event. In the event the Participant’s employment with the
Corporation is terminated without Cause by the Corporation, or for Good Reason
by the Participant, on or within eighteen (18) months after the Effective Date,
Human Genome shall (in addition to any compensation or benefits to which the
Participant may otherwise be entitled under any other agreement, plan or
arrangement with the Corporation, other than amounts excluded by Section 3.5.2)
make the payments and provide the benefits to the Participant as specified under
Sections 3.2.2 and 3.2.3. Solely for purposes of this Section 3.2.1, a
Participant’s employment with the Corporation will be deemed to have terminated
on the earlier of the date the Participant’s employment with the Corporation
ceases or the date that written notice of any such termination is received by
the Participant or by the Corporation, as the case may be, even though the
parties may agree in connection therewith that the Participant’s employment with
the Corporation will continue for a specified period thereafter. The failure by
the Participant or the

- 4 -



--------------------------------------------------------------------------------



 



Corporation to set forth in any such notice sufficient facts or circumstances
showing Good Reason or Cause, as the case may be, shall not waive any right of
the Participant or the Corporation or preclude either party from asserting such
facts or circumstances in the enforcement of any such right.
     3.2.2. Lump Sum Cash Payment. On or within 30 days after the Participant’s
last day of service with the Corporation, Human Genome shall pay to the
Participant as compensation for services rendered to the Corporation a Lump Sum
Cash Payment (subject to any applicable payroll or other taxes required to be
withheld) in the amount determined in accordance with the Letter Agreement,
subject to Sections 3.4 and 3.5.2.
     3.2.3. Welfare Benefit Continuation. The Participant’s (and, where
applicable, the Participant’s dependents’) participation in the group medical,
dental, life (including split dollar, if any) and disability plans maintained by
the Corporation shall be continued on substantially the same basis as if the
Participant were an employee of the Corporation until the end of the Coverage
Period as set forth in the Letter Agreement. In the event that Human Genome is
unable for any reason to provide for the Participant’s (and, where applicable,
the Participant’s dependents’) continued participation in one or more of such
plans during the Coverage Period, Human Genome shall pay or provide at its
expense equivalent benefit coverage for the remainder of the Coverage Period.
The Coverage Period shall, to the extent allowed by law, be taken into account
as a period of continuation coverage for purposes of Part 6 of Title I of the
Employee Retirement Income Security Act of 1974, as amended, and for purposes of
any other obligation of the Corporation to provide any continued coverage to the
Participant (and, where applicable, the Participant’s dependents) under any
group medical, dental, life or disability plan. The Corporation shall also pay
to the Participant at least annually an amount which shall be sufficient on an
after-tax basis to compensate the Participant for all additional taxes, other
than those imposed under Section 409A of the Code, incurred by reason of any
income realized as a result of the continued coverage under this Section, to the
extent such taxes result from the Participant’s status as a non-employee and
would not be incurred if Participant was an employee of the Corporation, on a
grossed-up basis, at the highest marginal income tax rate for individuals (the
“Tax Gross-Up Payment”). The Tax Gross-Up Payment shall be made no later than
the end of the year after the year in which the Participant remitted the taxes.
     3.2.4. Accelerated Vesting of Options. All options granted to a Participant
to purchase common stock of Human Genome under any plan, program or arrangement
maintained by Human Genome, shall become fully vested and exercisable as of the
Effective Date of a Change

- 5 -



--------------------------------------------------------------------------------



 



of Control as defined in Section 3.1.2, to the extent such options are then
outstanding. The preceding sentence shall not apply with respect to any option
if: (i) in connection with the Change of Control, another entity (a) shall have
assumed or will assume the obligations of Human Genome with respect to such
option, or (b) shall have issued or will issue one or more options of equivalent
economic value with equivalent vesting conditions to replace such option; and
(ii) the assumed or replacement option as set forth in clause (i), pursuant to
its terms, shall vest as of the date the Participant’s employment with the
Corporation is terminated without Cause by the Corporation, or for Good Reason
by the Participant, on or within eighteen (18) months after the Effective Date.
The Board shall have sole discretion in the determination of whether a
replacement option is of equivalent economic value to the replaced option.
3.3 Adjustment of Lump Sum Cash Payment.
     3.3.1. Adjustment. Notwithstanding anything in this Plan or any Letter
Agreement to the contrary, in the event the Law or Accounting Firm (as defined
in Section 3.3.2) shall determine that the Lump Sum Cash Payment and any other
payment or distribution in the nature of compensation by the Corporation to or
for the benefit of the Participant, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise (the Lump Sum Cash
Payment, together with such other payments and distributions, the “Payments”),
would cause any portion of such Payments to be subject to the excise tax imposed
by Section 4999 (or any successor provision) of the Code (the “Parachute
Payments”), the Participant’s Lump Sum Cash Payment shall be reduced to the
extent necessary (but not below zero) so that no portion of the Payments shall
be subject to the excise tax imposed by Section 4999 of the Code, provided that
no such reduction shall be made if the Participant’s Payments, after the
reduction and after the application of Federal income tax at the highest rate
applicable to individual taxpayers, would not be greater than the present value
(determined in accordance with Section 280G of the Code) of the Payments before
the reduction but after the application of (i) excise tax under Section 4999 of
the Code and (ii) Federal income tax at the highest rate applicable to
individual taxpayers.
     3.3.2. Determination. All determinations required to be made under this
Section 3.3, including the assumptions to be utilized in arriving at such
determination, shall be made by DLA Piper US LLP or other nationally recognized
law or accounting firm (the “Law or Accounting Firm”), which shall provide
detailed supporting calculations both to Human Genome and the Participant
(i) within fifteen (15) business days after the receipt of a notice from the
Participant that he or she may have a Parachute Payment, or (ii) at such earlier
time as may be requested by

- 6 -



--------------------------------------------------------------------------------



 



Human Genome. The Law or Accounting Firm may employ and rely upon the opinions
of actuarial or accounting professionals to the extent it deems necessary or
advisable. In the event that the Law or Accounting Firm determines, for any
reason, that it is unable to perform such services, or declines to do so, Human
Genome shall select another nationally recognized law or accounting firm to make
the determinations required under this Section (which law or accounting firm
shall then be referred to as the Law or Accounting Firm hereunder). All fees and
expenses of the Law or Accounting Firm shall be borne solely by Human Genome.
Any determination by the Law or Accounting Firm shall be binding upon Human
Genome and the Participant.
3.4 Terms and Conditions of Participation
     3.4.1. Conditions of Participation. As a condition to being covered by the
Plan, each Participant, by executing the Letter Agreement, shall acknowledge and
agree that (i) except as may otherwise be expressly provided under any other
executed agreement between the Participant and the Corporation, nothing
contained in this Plan (including, but not limited to, using the term “Cause” to
determine benefits under this Plan) is intended to change the fact that the
employment of the Participant by the Corporation is “at will” and, prior to the
Effective Date, may be terminated by either the Participant or the Corporation
at any time, (ii) the Participant shall be bound by, and comply with, the
requirements of Sections 3.5.3 and 3.5.4, and (iii) the Participant consents to
the modifications to the options as provided in Section 3.2.4. Moreover, except
as provided in Section 3.1.3, if prior to the Effective Date, the Participant’s
employment with the Corporation terminates, then the Participant shall have no
further rights under this Plan.
     3.4.2. Non-Duplication. As a condition to being covered by this Plan, and
notwithstanding any other prior agreement to the contrary, each Participant, by
executing the Letter Agreement, shall agree that the payments under this Plan
shall be in lieu of any severance or similar payments that otherwise might be
payable under any plan, program, policy or agreement.
     3.4.3. Amendment and Termination. The Plan may not be amended or terminated
after the Effective Date. Prior to the Effective Date, the Compensation
Committee of the Board (the “Compensation Committee”) may, in its sole
discretion, modify or amend this Plan in any respect, or terminate the Plan
(including with respect to individuals then participating in the Plan), provided
(i) such action is taken and becomes effective at least one (1) year prior to
the Effective Date and such action is communicated to the Participants prior to
the Effective Date, or (ii) such actions do not reduce the amount or defer the
receipt of any payment or benefit

- 7 -



--------------------------------------------------------------------------------



 



provided under this Plan to a Participant without the Participant’s written
consent. Notwithstanding the foregoing provisions of this Section 3.4.3, the
Plan may be amended by the Compensation Committee at any time, retroactively if
required, if found necessary, in the opinion of the Compensation Committee, in
order to conform the Plan to the provisions of section 409A of the Code and the
Treasury Regulations or other authoritative guidance issued thereunder and to
conform the Plan to the provisions and other requirements of any applicable law.
No such amendment shall be considered prejudicial to any interest of a
Participant under the Plan or require the Participant’s written consent. The
Corporation shall promptly notify affected Participants of any such amendment
adopted by the Compensation Committee.
3.5 General.
     3.5.1. Indemnification. If litigation or arbitration shall be brought to
enforce or interpret any provision of this Plan which relates to Human Genome’s
obligation to make payments hereunder, then Human Genome, to the extent
permitted by applicable law and Human Genome’s Charter, shall indemnify the
Participant for his or her reasonable attorneys’ fees and disbursements incurred
in such proceedings, and shall pay pre-judgment interest on any money judgment
obtained by the Participant calculated at the prime rate of interest published
from time to time by The Wall Street Journal, northeast edition (“Prime Rate”)
from the date that payment(s) to him or her should have been made under this
Plan.
     3.5.2. Payment Obligations; Overdue Payments. The Corporation’s obligations
to make the payments and provide the benefits to the Participant under this Plan
shall be absolute and unconditional and shall not be affected in any way by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense or other right which Human Genome may have against the
Participant or anyone else, provided, however, that as a condition to payment of
amounts under this Plan, the Participant shall execute by no later than the
scheduled payment date a general release and waiver (the “Waiver”), in form and
substance reasonably satisfactory to Human Genome, of all claims relating to the
Participant’s employment by the Corporation and the termination of such
employment, including, but not limited to, discrimination claims,
employment-related tort claims, contract claims and claims under this Plan
(other than claims with respect to benefits under the Corporation’s
tax-qualified retirement plans, continuation of coverage or benefits solely as
required by Part 6 of Title I of the Employee Retirement Income Security Act of
1974, or any obligation of Human Genome to provide future performance under
Section 3.2.3). All amounts payable by Human Genome hereunder shall be paid
without notice or demand, except as may be required with respect to the Waiver.
Each and

- 8 -



--------------------------------------------------------------------------------



 



every payment made hereunder by Human Genome shall be final. The Corporation
shall not seek to recover all or any part of such payment from the Participant
or from whosoever may be entitled thereto, for any reason whatsoever. The
Participant shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Plan, and the
obtaining of any such other employment shall in no event effect any reduction of
Human Genome’s obligations to pay the Lump Sum Cash Payment. The Participant
shall be entitled to receive interest at the Prime Rate on any payments under
this Plan that are overdue, provided, however, that no payments shall be deemed
to be overdue until the Participant executes the Waiver and any rescission
period with respect to such Waiver has expired or to the extent that payments
are delayed pursuant to the requirements of Section 409A of the Code.
     3.5.3. Confidential Information. The Participant shall at all times hold in
a fiduciary capacity for the benefit of the Corporation all secret, confidential
or proprietary information, knowledge or data relating to the Corporation, and
its respective businesses, which shall have been obtained by the Participant
during the Participant’s employment by the Corporation and which shall not be or
become public knowledge (other than by acts by the Participant or
representatives of the Participant in violation of this Plan) including, but not
limited to, the following: (i) gene and protein sequences; (ii) biological data;
(iii) clones and biologic materials; (iv) laboratory, pre-clinical and clinical
experiments and studies; (v) performance characteristics of the Corporation’s
products; (vi) marketing plans, business plans, strategies, forecasts, budgets,
projections and costs; (vii) gene sequencing techniques and reagents; (viii)
bioinformatics; (ix) personnel information; (x) customer, vendor and supplier
lists; (xi) customer, vendor and supplier needs, transaction histories,
contacts, volumes, characteristics, agreements and prices; (xii) promotions,
operations, sales, marketing, and research and development; (xiii) business
operations, internal structures, and financial affairs; (xiv) systems and
procedures; (xv) pricing structure of the Corporation’s services and products;
(xvi) proposed services and products; (xvii) contracts with other parties; and
(xviii) any other information that the Corporation is obligated by law, rule or
regulation to maintain as confidential (the “Confidential Information”). During
the Participant’s employment with the Corporation and after termination of such
employment at any time or for any reason, and regardless of whether any payments
are made to the Participant under this Plan as a result of such termination, the
Participant shall not, without the prior written consent of the Corporation or
as may otherwise be required by law or legal process, communicate or divulge any
Confidential Information to any person other than the Corporation, its employees
and those designated by it or use any Confidential Information except for the
benefit of the Corporation. Immediately upon termination of the Participant’s
employment with the Corporation at any time or for any reason, the Participant
shall return to the

- 9 -



--------------------------------------------------------------------------------



 



Corporation all Confidential Information, including, but not limited to, any and
all copies, reproductions, notes or extracts of Confidential Information.
“Confidential Information” shall not include (v) Confidential Information which
at the time of disclosure is already in the public domain; (w) Confidential
Information which the Participant can demonstrate by written evidence was in his
possession or known to him prior to his employment with the Corporation which is
not subject to an obligation of confidentiality to the Corporation;
(x) Confidential Information which subsequently becomes part of the public
domain through no fault of the Participant; (y) Confidential Information which
becomes known to the Participant through a third party who is under no
obligation of confidentiality to the Corporation; and (z) Confidential
Information which is required to be disclosed by law or by judicial
administrative proceedings. Upon service to the Participant, or anyone acting on
the Participant’s behalf, of any subpoena, court order, or other legal process
requiring the Participant to disclose information that would be Confidential
Information but for the preceding sentence, the Participant shall immediately
provide written notice to the Corporation of such service and of the content of
any testimony or information to be disclosed.
     3.5.4. Solicitation of Employees. During the Participant’s employment with
the Corporation and for a period of twelve (12) months after termination of such
employment at any time and for any reason, and regardless of whether any
payments are made to the Participant under this Plan as a result of such
termination, the Participant shall not solicit, participate in or promote the
solicitation of any person who was employed by the Corporation at the time of
the Participant’s termination of employment with the Corporation to leave the
employ of the Corporation, or, on behalf of himself or any other person, hire,
employ or engage any such person. The Participant further agrees that, during
such time, if an employee of the Corporation contacts the Participant about
prospective employment, the Participant will inform such employee that he or she
cannot discuss the matter further without informing the Corporation.
     3.5.5. Application of Restrictions Respecting Confidential Information and
Solicitation of Employees. The requirements and obligations of the Participant
under Sections 3.5.3 and 3.5.4 shall be in addition to, and not a limitation
under, any other requirements and obligations of the Participant, at law or
otherwise. The term “person” for purposes of Sections 3.5.3 and 3.5.4 shall
include any individual or entity, including any corporation, trust or
partnership.
     3.5.6. Successors. All right under this Plan are personal to the
Participant and without the prior written consent of Human Genome shall not be
assignable by the Participant otherwise than by will or the laws of descent and
distribution. This Plan shall inure to the benefit of and be

- 10 -



--------------------------------------------------------------------------------



 



enforceable by the Participant’s legal representative. This Plan shall inure to
the benefit of and be binding upon Human Genome and its successors and assigns.
Human Genome will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Human Genome to assume expressly and agree to perform
this Plan in the same manner and to the same extent that Human Genome would be
required to perform it.
     3.5.7. Controlling Law; Jurisdiction. This Plan shall in all respects be
governed by, and construed in accordance with, the laws of the State of Maryland
(without regard to the principles of conflicts of laws). The Corporation and the
Participants irrevocably consent and submit to the jurisdiction of the Circuit
Court for the county in the State of Maryland in which the Corporation’s
principal place of business is located, or in any Federal court sitting in the
State of Maryland, for the purposes of any controversy, claim, dispute or action
arising out of or related to this Plan, and hereby waive any defense of an
inconvenient forum and any right of jurisdiction on account of the parties’
place of residence or domicile.
     3.5.8. Severability. Any provision in this Plan which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     3.5.9 409A Compliance.
     (i) This Plan is intended to comply with, or otherwise be exempt from,
Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder.
     (ii) The Corporation and Participant agree that they will execute any and
all amendments to this Plan as they mutually agree in good faith may be
necessary to ensure compliance with the provisions of Section 409A of the Code.
     (iii) The preceding provisions, however, shall not be construed as a
guarantee by the Corporation of any particular tax effect to Participant under
this Plan. The Corporation shall not be liable to Participant for any payment
made under this Plan, at the direction or with the consent of Participant, which
is determined to result in an additional tax, penalty, or interest under
Section 409A of the Code, nor for reporting in good faith any payment made under
this Plan as an amount includible in gross income under Section 409A of the
Code.

- 11 -



--------------------------------------------------------------------------------



 



     (iv) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Plan shall be treated as a right to a series of
separate payments.
     (v) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Participant, as specified under this Plan, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.
     (vi) For purposes of Section 409A of the Code, the date as of which the
Corporation and the Participant reasonably anticipate that no further services
would be performed by the Participant shall be construed as the date that the
Participant first incurs a “separation from service” as defined under
Section 409A of the Code.
     (vii) If a payment obligation under this Plan arises on account of
Participant’s termination of employment while he is a “specified employee” (as
defined under Section 409A of the Code and determined in good faith by the
Compensation Committee), any payment of “deferred compensation” (as defined
under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) shall
accrue at the Prime Rate of interest and shall be made within 15 days after the
end of the six-month period beginning on the date of such termination of
employment or, if earlier, within 15 days after appointment of the personal
representative or executor of Participant’s estate following his death.
Date: December 13, 2007

- 12 -



--------------------------------------------------------------------------------



 



EXHIBIT A
SECOND AMENDED AND RESTATED KEY EXECUTIVE SEVERANCE PLAN
[DATE]
                                    
                                    
                                    
Dear                          :
     [For new Participants:]On [                    ], 2007, the Corporation
amended and restated the Amended and Restated Key Executive Severance Plan (as
amended and restated, the “Second Amended and Restated KESP”), a copy of which
is enclosed. You are eligible to participate in the Second Amended and Restated
KESP and will become a Participant therein upon signing this letter agreement.
As used in this letter agreement, each capitalized term, if not defined herein,
has the meaning ascribed to it under the Second Amended and Restated KESP.
     [For existing Participants:]You are currently a Participant in the Human
Genome Sciences, Inc. Amended and Restated Key Executive Severance Plan. On
[                    ], 2007, the Corporation amended and restated the Amended
and Restated Key Executive Severance Plan (as amended and restated, the “Second
Amended and Restated KESP”), enclosed, in order to conform the Amended and
Restated Key Executive Severance Plan to changes made under the Internal Revenue
Code of 1986, as amended, and to incorporate other revisions to the Amended and
Restated Key Executive Severance Plan that the Compensation Committee of the
Board of Directors determined to be desirable and in the best interests of the
Corporation. Your participation in the Second Amended and Restated KESP is
conditioned upon your signing this letter agreement, and your signing of this
letter agreement will signify your consent to the amendments made to the Amended
and Restated KESP pursuant to Section 3.4.3 thereof. As used in this letter
agreement, each capitalized term, if not defined herein, has the meaning
ascribed to it under the Second Amended and Restated KESP.
     For purposes of Section 3.2.2 of the Second Amended and Restated KESP, the
amount of the Lump Sum Cash Payment, in the event you become entitled to
benefits under the Second Amended and Restated KESP, will be equal to the
product of [two (2)] [one and one-half (11/2)] and the sum of (i) your actual
annual rate of base salary as in effect immediately prior to either the date of
your separation from service with the Corporation, as determined under
Section 3.2.1, or the Effective Date, whichever is higher, and (ii) the average
of your annual bonus payments under the Corporation’s annual bonus plan for the
last three (3) years ending before either the Effective Date or the date of your
separation from service with the Corporation, whichever is higher.

- 1 -



--------------------------------------------------------------------------------



 



     If you will not have been eligible to participate in the annual bonus plan
for all three (3) years ending before either the Effective Date or the date of
your separation from service, your average annual bonus payment (with respect to
the years ending before the Effective Date or the date of separation from
service, as applicable) shall be determined only for the years with respect to
which you shall have been eligible to participate. For purposes of the Second
Amended and Restated KESP, your base salary will include (i) your cash
allowances reportable as wages in Form W-2, and (ii) the dollar value of any
compensation that would have been paid to you but was deferred or excluded for
Federal income tax purposes under a deferred compensation plan, program or
arrangement, including amounts deferred under the Corporation’s 401(k)
retirement savings plan.
     For purposes of Section 3.2.3, the Coverage Period, in the event you become
entitled to benefits under the Second Amended and Restated KESP, will begin on
the date immediately following your separation from service with the Corporation
and shall end on the date 18 months thereafter.
     Please review the provisions of the Second Amended and Restated KESP and
its stated purposes carefully, including particularly the terms and conditions
stated in Sections 3.4 (Terms and Conditions of Participation), 3.5.3
(Confidential Information), and 3.5.4 (Solicitation of Employees), to which you
will agree by executing this letter agreement. In order to be entitled to the
benefits and agree to your obligations provided in the Second Amended and
Restated KESP, please execute the enclosed copy of this letter and return it to
James H. Davis, Executive Vice President, General Counsel and Secretary of Human
Genome, whereupon the Second Amended and Restated KESP and this letter will
become a legally binding agreement between you and Human Genome.

                      Very truly yours,
 
                    HUMAN GENOME SCIENCES, INC.
 
           
 
      By:    
 
           
 
          James H. Davis, Ph.D., J.D.
 
          Executive Vice President, General
 
          Counsel and Secretary
 
            I hereby confirm my agreement         with the foregoing:        
 
                     
Date:
           
 
 
 
       

- 2 -